Title: To Thomas Jefferson from Henry Dearborn, 18 February 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Februry. 18th. 1808
                  
                  In answer to your note of this morning I will take the liberty of suggesting the propriety of requesting Mr. Sailly to hold such friendly intercourse with the St. Regis Indians as his situation & their inclination may occasionally afford opportunities for, and to make some of the Chiefs some small presents— may it not be well to consult the Vice Prest. on the expediency of having a post near St. Regis. Yours respectfully
                  
                     H Dearborn 
                     
                  
               